EXHIBIT 10.30

RISK MANAGEMENT AND ETHANOL MARKETING CONTRACT

THIS AGREEMENT is entered into by and among FCStone, LLC (“FCStone”), an Iowa
limited liability company with its main office at 2829 Westown Parkway, West Des
Moines, Iowa 50266, and Eco-Energy, Inc. (“Eco”) a Tennessee Corporation with
its main office located at 730 Cool Springs Blvd. Suite 130, Franklin, Tennessee
37067, and Husker AG, LLC. (HA) with its main office located at 54048 Hwy 20,
Plainview, NE 68769.

RECITALS:

 

A. HA is a Limited Liability Company, which is operating an ethanol plant
facility located at 54048 Hwy 20, Plainview, NE, (the “Plant”) and which desires
to establish an input origination and marketing risk management plan and an
output-marketing contract. HA is developing a new 40 million gallon facility in
Plainview, NE in addition to the current facility.

 

B. FCStone, which is experienced in commodity transactions and related risk
management, is willing to provide such assistance on the terms hereby stated.

 

C. Eco is a reseller in ethanol and is experienced in the marketing and
transportation of such product, and is willing to agree to purchase the ethanol
output of the Plant.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS BETWEEN THE PARTIES:

 

1. FCStone and Eco Services. FCStone shall, during the term hereof, provide
services to HA in the implementation of a full service price risk management
program for HA (the “FCStone Program”). HA will have a full time risk manager of
FCStone from an FCStone office to help in day-to-day grain marketing decisions.
The FCStone services to be provided are set forth in Exhibit A attached hereto.
Eco shall, during the term hereof, purchase the entire output of ethanol
specified herein and to provide certain transportation services to HA (the “Eco
Program”). The Eco services to be provided are set forth in Sections 2, 3 and 4
and the exhibits attached hereto which are referred to therein.

 

2. Eco Ethanol Output Purchases. HA agrees to sell to Eco, and Eco agrees to
purchase from HA the entire output of ethanol of the Plant during the term, in
good faith and at fair market rates. The terms of such transactions shall be
fixed by agreement of HA and Eco established in good faith from time to time
consistent with the provisions of Exhibit B attached hereto. The price on all
ethanol shall be determined on an FOB Plainview, NE basis.

 

  (a) Third-Party Sales. During each month, HA may sell up to five thousand
(5,000) gallons of Ethanol to persons other than Eco in accordance with the
following:

 

  1. HA may sell Ethanol (up to 5,000 gallons per month) to local customers. HA
agrees not to contact or interfere with, solicit, disrupt or attempt to disrupt
relationships, contractual or otherwise, between Eco and any of its’ customers,
employees or vendors in connection with these permitted outside sales.

 

  2. Any ethanol provided to any HA-owned E-85 station would be a permitted sale
outside of the terms of this Agreement.

 

  3. No later than the fifth day of each month, HA shall notify Eco of sales
made in accordance with this Section 2 (a) during the previous month.

 

3. Eco Denaturant Procurement. HA at HA’s option can purchase their entire
denaturant demand from Eco during the term or purchase the denaturant on their
own. The terms of such transactions shall be fixed by agreement of HA and Eco
established in good faith from time to time.

 

4. Eco Transportation Services. Eco agrees to provide the transportation
services set forth in Exhibit C. HA agrees to pay freight and assume railcar
leases as provided in Exhibit C.

 

1



--------------------------------------------------------------------------------

5. Fees.

 

  (a) HA shall pay a fee for services of Eco and FCStone and materials provided
hereunder of $[***] per net gallon of ethanol produced during the Term. Such
fees shall be payable monthly on an estimated basis on the first business day of
each month during the term hereof, in advance to Eco. Eco shall remit a share of
such fee to FCStone as FCStone and Eco may agree. The actual fees payable based
upon actual production and the above quoted rate shall be computed every three
(3) months and additional payment to Eco or credits to HA’s account shall be
made, and the monthly fee adjusted, so as to accurately reflect the actual fees
payable.

 

  (b) In addition to such fees, HA shall also pay to FCStone any transaction
commissions, fees, services charges or mark-ups arising from options, futures or
other risk management or cash commodity transactions executed or brokered
through FCStone, its affiliates, or others in accordance with their applicable
schedules of rates, except that FCStone guarantees that the rate for
exchange-traded futures and options contracts shall not be more than $10.00 per
round turn, plus all applicable exchange fees, during the initial term hereof.
Any OTC (over-the-counter) transactions will be $8.00 per round turn, plus any
applicable fees, during the initial term hereof.

 

6. HA Representative. HA shall designate one or more persons who shall be
authorized and directed to receive services hereunder and to make all hedging
and merchandising and purchasing and sales decisions for HA. All directions,
transactions and authorizations given by such representative to FCStone or to
Eco shall be binding upon HA. FCStone and Eco shall each be entitled to rely on
the authorization of such persons until it receives written notification from HA
that such authorization has been revoked.

 

7. Transactions with FCStone and FCStone Affiliates. HA understands, approves,
authorizes, and agrees that FCStone as an advisor may recommend that HA enter
into transactions where FCStone will act as a broker or futures commission
merchant or where HA may enter into transactions with one or more companies
which are under common ownership or control with FCStone, including, but not
limited to, FCStone Trading, L.L.C. with respect to physical energy products and
over the counter swaps and options and FGDI, L.L.C. with respect to cash grain.
FCStone may also participate on HA’s behalf in negotiations with one or more
elevators, which are members of FCStone’s parent company. All futures, swap or
cash commodity transactions involving HA, FCStone and its affiliates shall be
subject to, and shall be governed by, the applicable customer agreements, master
agreements, confirmations, and other documentation thereof.

 

8. FCStone Limitations.

 

  (a) To the extent and if any brokerage services are provided by FCStone it
will be to find suppliers or purchasers for HA. FCStone will not purchase or
sell grain, nor will it be directly involved in the purchase of the grain
involving HA. FCStone may give merchandising, purchasing and hedging advice to
HA, but all decisions on purchasing, merchandising and hedging strategy will be
made by HA. All hedging positions will be the responsibility of HA, in HA’s
account with FCStone or other relevant party. All positions shall be for the
purpose of hedging against price risks associated with the HA’s operations.

 

  (b) FCStone assumes no responsibility for the completion or performance of any
contracts between HA and HA’s customers and suppliers, and HA agrees that it
shall not bring any action or make any claim against FCStone based on any act,
omission or claim of any of HA’s customers or suppliers.

 

  (c) To the extent FCStone provides services relating to accounting systems,
sole responsibility for the accuracy and completeness of HA’s books and
financial statements shall remain with HA. FCStone shall not be deemed to attest
in any way to the accuracy of such books and financial statements.

 

  (d) FCStone assumes no responsibility for tax advice, tax planning, or tax
returns or tax reporting.

--------------------------------------------------------------------------------

[** *] — Material has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Securities and
Exchange Commission

 

2



--------------------------------------------------------------------------------

9. Eco Limitations.

 

  (a) Eco assumes no responsibility for the completion or performance of any
contracts between HA and HA’s customers and suppliers, and HA agrees that it
shall not bring any action or make any claim against Eco based on any act,
omission or claim of any of HA’s customers or suppliers.

 

  (b) HA is responsible to cover all non-deliveries of any product that is
contracted between ECO and HA in a timely manner in order to stay within the
time parameters of the contract. ECO will assist in procuring product from other
suppliers to cover these non-deliveries.

 

  (c) If any party terminates this agreement for any reason, all parties will be
responsible to complete any existing contracts.

 

10. Separability and Non-liability. The services, contracts and relationship
between HA and FCStone and between HA and Eco are independent and separable.
FCStone shall have no liability or responsibility to HA for the performance of
Eco hereunder. Eco shall have no responsibility or liability for the performance
of FCStone hereunder. Termination of this Agreement as between Eco and HA shall
not impair the continuing relationship between FCStone and HA, and termination
as between FCStone and Eco shall not impair the continuing relationship between
Eco and HA. Termination of this Agreement as between FCStone and HA shall not
impair the continuing relationship between ECO and HA.

 

11. Confidentiality Agreement. The parties agree, to the extent permitted by
law, to preserve and protect the confidentiality of the Agreement. Both parties
recognize that federal or state law may require the filing of the Agreement
with, or the furnishing of information to, governmental authorities or
regulatory agencies. Both parties further recognize the need, from time to time,
for the submission of the Agreement to affiliates, consultants, or contractors
performing work on, or related to, the subject matter of the Agreement. Buyer
and Seller agree to allow the submission of the Agreement to affiliates,
consultants, or contractors if such affiliates, consultants, or contractors
agree to protect the confidentiality of the Agreement. In the event either party
is of the opinion that applicable law requires it to file the Agreement with, or
to disclose information related to the Agreement (other than information
required by laws and regulations in effect as of the date hereof to be furnished
in periodic reports to governmental authorities) to, any judicial body,
governmental authority or regulatory agency, that party shall so notify the
other party in writing prior to the disclosure or filing of the Agreement.

 

12. Public Disclosure. Any public announcements concerning the transaction
contemplated by this agreement shall be approved in advance by FCStone, ECO, and
HA, except for disclosures required by law, in which case the disclosing party
shall provide a copy of the disclosure to the other party prior to its public
release. As HA is subject to SEC filing requirements, SEC required filings will
not be subject to advance disclosure except as allowed by the SEC.

 

13. Terms and Termination.

 

  (a) The term of this Agreement shall commence on the date of first production
and shall continue for a term of 2 years. This contract will automatically renew
for an additional term of two (2) year unless HA gives notice of non-renewal in
writing to FCStone and to Eco at least four (4) months prior to the end of this
renewal term. At the renewal date FCStone, Eco and HA will discuss the fee rate
and may at the agreement of all parties change the fee structure.

 

  (b) This agreement may be terminated by HA as to either FCStone or Eco in the
event of material breach of any of the material terms hereof by such other
party, by written notice specifying the breach, which notice shall be effective
fifteen (15) days after it is given unless the receiving party cures the breach
within such time. This agreement may terminate by either FCStone or Eco as to HA
in the event of material breach of any of the material terms hereof by HA, by
written notice specifying the breach, which notice shall be effective fifteen
(15) days after it is given unless the receiving party cures the breach within
such time. This agreement may be terminated immediately without notice at the
election of any party in the event of bankruptcy, or any other receivership or
insolvency proceeding is filed by or against another party.

 

  (c) This Agreement may also be terminated between HA and FCStone and/or HA and
Eco by the mutual consent of the parties on such terms as the parties may agree
with respect to the obligations of such parties. All other terms and conditions
of Agreement shall continue on.

 

3



--------------------------------------------------------------------------------

 

(d)

In addition to any other method of terminating this Agreement, either FCStone or
Eco may unilaterally terminate this Agreement at any time if such termination
shall be required by any regulatory authority, and such termination shall be
effective on the 30th day following the giving of notice of intent to terminate.

 

14. Licenses. Bonds, and Insurance. Each party represents that it now has and
will maintain in full force and effect during the term of this Agreement, at its
sole cost, all necessary state and federal licenses, bonds and insurance in
accordance with applicable state or federal laws and regulations.

 

15. Limitation of Liability. EACH PARTY UNDERSTANDS THAT NO OTHER PARTY MAKES
ANY GUARANTEE, EXPRESS OR IMPLIED, TO ANY OTHER OF PROFIT, OR OF ANY PARTICULAR
ECONOMIC RESULTS FROM TRANSACTIONS HEREUNDER. IN NO EVENT SHALL ANY PARTY BE
LIABLE FOR SPECIAL, COLLATERAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES FOR ANY ACT
OR OMISSION COMING WITHIN THE SCOPE OF THIS AGREEMENT, OR FOR BREACH OF ANY OF
THE PROVISIONS OF THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. SUCH EXCLUDED DAMAGES INCLUDE, BUT ARE NOT LIMITED TO, LOSS OF
GOOD WILL, LOSS OF PROFITS, LOSS OF USE AND INTERRUPTION OF BUSINESS.

 

16. Disclaimer. HA understands and agrees that FCStone and Eco make no warranty
respecting legal or regulatory requirements and risks. HA shall obtain such
legal and regulatory advice from third parties as it may deem necessary
respecting the applicability of legal regulatory requirements applicable to HA’s
business.

 

17. Indemnity. The Parties agree that they shall absolve, release and refrain
from seeking remedies against each other and their officers, agents, employees,
subcontractors and insurers for any and all losses, claims, damages, costs,
suits and liabilities for damage, deterioration of quality, shrinkage in
quantity, loss of grade or loss of Ethanol resulting from the inherent nature of
transfer operations and the inherent nature of Ethanol provided that this in no
way shall relieve the parties for their own negligence, willful misconduct or
theft. Each party to this contract shall indemnify, defend and hold the other
harmless from claims, demands and causes of action asserted against the other by
any person (including without limitation employees of either party) for personal
injury or death, or for loss of or damage to property resulting from the willful
or negligent acts or omissions of the indemnifying party. Where personal injury,
death or loss of or damage to property is the result of the joint negligence or
misconduct or the Parties hereto, the Parties expressly agree to indemnify each
other in proportion to their respective share of such joint negligence or
misconduct.

 

18. Nature of Relationship. FCStone and Eco are independent contractors
providing services to HA. No employment relationship, partnership or joint
venture is intended, nor shall any such relationship be deemed created hereby.
Each party shall be solely and exclusively responsible for its own expenses and
costs of performance.

 

19. Notices. Any notices permitted or required hereunder shall be in writing,
signed by an officer duly authorized of the party giving such notice, and shall
either be hand delivered or mailed. If mailed, notice shall be sent by
certified, first class, return receipt requested, mail to the address shown
above, or any other address subsequently specified by notice from one party to
the other.

 

20. General.

 

  (a) This agreement is the entire understanding of the parties concerning the
subject matter hereof, and it may be modified only in writing signed by the
parties. All commodities futures, options, and swap transactions shall be
subject to the customer or master agreements between HA and FCStone, its
affiliates, or others. The parties may enter into other agreements in writing,
including but not limited to service agreements, customer agreements and master
agreements with respect to commodity futures options and swaps.

 

  (b) Upon execution, this agreement supercedes any and all previous agreements.

 

  (c) If any provision or provisions of this agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

  (d) No party shall be liable for any failure to perform any or all of the
provisions of this agreement if and to the extent that performance has been
delayed or prevented by reason of any cause beyond the reasonable control of
such party. The expression “cause beyond the reasonable control” shall be deemed
to include, but not be limited to: acts, regulations, laws, or restraints
imposed by any governmental body; wars, hostilities, sabotage, riots, or
commotions; acts of God; or fires, frost, storms, or lightning.

 

4



--------------------------------------------------------------------------------

  (e) This agreement is not intended to, and does not, create or give rise to
any fiduciary duty on the part of any party to any other.

 

  (f) No action, regardless of its nature or form, arising from or in relation
to this Agreement may be brought by either party more than two (2) years after
the cause of action has arisen, or, in the case of an action for nonpayment,
more than two (2) years from the date the last payment was due. Venue for any
action arising from or in relation to this agreement shall be in Pierce County,
Nebraska.

 

  (g) This agreement is governed by and shall be construed under the laws of the
State of Nebraska.

 

  (h) This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. This Agreement
shall not be assignable by either party, without the express written consent of
the other party, except that ECO may assign its rights and duties under this
Agreement in connection with the sale, merger, exchange or acquisition of all or
substantially all of the assets or stock of ECO and ECO may assign its rights
and duties under this Agreement to another company controlling, or controlled
by, or under common control with ECO, all without having to obtain the express
written consent of the other party.

DATED AND EXECUTED AS OF THIS 16th DAY OF October, 2006.

 

HUSKER AG, LLC.

BY:

 

/s/ Mike Kinney

FC STONE, L.L.C.

BY:

 

/s/ [Illegible]

ECO-ENERGY, INC.

BY:

 

/s/ [Illegible]

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FCStone Services

FCStone will provide the following services based on sound risk management
principles, using FCStone’s Basis Trading experience together with the futures
and options markets to reduce HA’s exposure to commodity price changes.

 

  I. General Scope. FCStone will provide advice, assistance and risk management
with respect to HA’s grain origination, energy and transportation, procurement
and output sales.

 

  II. Consulting Services and Program: FCStone services to HA shall fall into
two (2) categories.

 

  A. FCStone shall provide HA with price risk management evaluation, review and
advice in relation to use of Corn and/or any other grain products as they relate
to the day-to-day operations of the plant.

 

  B. FCStone shall provide HA with price risk management evaluation, review and
advice in relation to use of Natural Gas and/or any other energy products as
they relate to the day-to-day operation of the plant.

Such services to be summarized monthly/annually in a detailed report prepared by
FCStone for the HA staff/board, and accordingly to their satisfaction in terms
of content and accountability.

 

  III. Internal Risk Management Procedures:

 

  A. Risk management guidelines and controls. Risk management recommendations
regarding position limits, strategies, credit exposure and volumes will be
presented for HA approval.

 

  B. Assist in Establishing Corporate Risk Policy – Assess Risk Profile – Define
Hedge Objective.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

ECO Services – Ethanol

Eco shall purchase the entire ethanol output of HA’s Plant on the following
terms:

 

  1. HA can terminate contract if Eco does not pay within net 5 business days of
Invoice, Bill of Lading (BOL), Return Bill of Lading (RBOL) and Certificate of
Analysis (COA).

 

  2. Eco will pay net 3 business days upon receipt of Invoice, BOL, RBOL, and
COA.

 

  3. HA is responsible for any and all local, state and federal tax liabilities.

 

  4. Eco will provide scheduling and marketing for ethanol produced.

 

  5. Eco will be responsible for receivables risk on ethanol.

 

  6. Eco reserves the right to refuse business to anyone due to credit or market
risk.

 

  7. HA shall meet or exceed all specifications for E-grade denatured fuel
ethanol as well as any changes in fuel ethanol industry standards that might
occur after the execution of this agreement.

 

  8. HA will keep Eco informed on production forecasts as well as daily plant
inventory balances.

 

  9. On Rail car shipments title of ethanol will pass at the loading flange
between the plant and the Rail car unless otherwise specified. On truck
shipments title of the ethanol will pass at the loading flange between the plant
and the truck unless otherwise specified. Eco is purchasing the ethanol on a FOB
HA plant basis.

 

  10. HA will provide a minimum of 10 days storage on the HA site.

 

  11. HA must have meters that measure both gross and net 60 degrees Fahrenheit
temperature corrected gallons.

 

  12. Eco shall deduct all unavoidable costs such as government tariffs or
assessment fees, sales taxes, import/export handling fees, assessments,
inspection fees, or any other that has been approved by HA.

 

  13. Eco will procure all Natural Gasoline (denaturant) for HA if HA so wishes
otherwise HA could purchase the denaturant for the plant themselves.

 

7



--------------------------------------------------------------------------------

EXHIBIT C

Eco Services – Transportation

 

  1. Eco and HA will mutually agree as to the number of railcars needed and
their respective lease rates. The leases of such railcars shall be in the name
of Eco.

 

  2. All railcar lease charges will be passed through from Eco to HA upon
receipt of invoice from the leasing company.

 

  3. Upon HA’s receipt of invoice from Eco the amount of the invoice will be
subtracted from Eco’s next wire payment to HA for ethanol purchases unless
otherwise communicated by HA.

 

  4. If this agreement is cancelled for any reason, HA will be responsible to
take over all rail leases.

 

  5. Eco will negotiate rail rates on behalf of HA.

 

  6. All rail contracts will be in the name of HA.

 

  7. HA will invoice Eco for rail freight along with a copy of the actual
railroad invoice.

(This amount will be paid on a net 3 business days upon receipt of invoice.)

 

  8. Eco will purchase all (rail and truck) gallons on an FOB plant basis.

 

  9. Eco will supply all trucks.

 

8